Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-12-00743-CR

                                      Edwin Charles NEW,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR0691
                        Honorable Maria Teresa Herr, Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s judgment is
MODIFIED to delete the requirement that appellant Edwin Charles New repay the costs of court-
appointed counsel, assessed at $1,612.50, as reflected in the Bexar County District Clerk’s bill of
cost. The trial court’s judgment is AFFIRMED AS MODIFIED.

       SIGNED November 13, 2013.


                                                 _____________________________
                                                 Luz Elena D. Chapa, Justice